Title: To Thomas Jefferson from James Arbuckle, 22 December 1780
From: Arbuckle, James
To: Jefferson, Thomas



May please your Excellency
Accomack the 22d. Decr. 1780

Looking upon it a duty I owe to the Publick, have taken the liberty to inform your Excellency the condition that the Galleys now  lie in, in our County, which were deserted by the Officers and men last summer.
A Gentleman in this County who was a Continental Officer assigned about two years ago, came home, and finish’d a vessel last fall, took the rigging of one of the Galleys as much as woud compleat his for the Sea, an anchor and Cable and four Guns. Our Delegates it is like may more particularly inform your Excellency as they must be well acquainted with the matter. She is scuttled in several places, so that the water ebbs and flows in her. I am inform’d also that the Hull is robed of many things Vizt. the Irons that supported the net work, and nettings, about half a cable and two other guns. The other Galley is about thirty miles distant from me, but am inform’d nothing taken away, but this in a bad and dangerous situation. I am Your Excellencies Most obedt. Servt,

James Arbuckle

